The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 07-08-2020; claim(s) 1-21 is/are pending. This application was filed 07-08-2020.

USC § 101 Analysis
Claim(s) 1, 8, 15, and dependent claim(s) 2-7, 9-14, and 16-21, are directed to a technical solution to a technical problem associated with solving scarcity problems of data-hungry supervised learning algorithms in an environment in which unlabeled data is abundant but manual labeling of a large number of examples in a problem space is expensive, by eliciting active learning of examples from an initial learner, requiring the learner, an unsupervised algorithm, to choose examples, hence facilitating a reduction of the problem space, the learner choosing the examples by employing a threshold associated with confidence levels and anomaly scoring associated to measures quantifying certainty in whether data is anomalous, and conditioning any training, including re-training on said confidence provided by said learner.
Thus, based on the aforementioned analysis, the aforementioned claim(s) are patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0336507) in view of Foreign Patent Document, Frean1.
Regarding claim(s) 1, 8, 15, Lee discloses: A method comprising, A non-transitory computer readable storage medium having stored thereon program code executable by a computer system, the program code causing the computer system to execute a method comprising, A computer system comprising: a processor; [¶¶82, 88: a processor, and memory that stores instructions to perform operations comprising] and a non-transitory computer readable medium having stored thereon program code that, when executed, causes the processor to (i.e., to perform operations comprising) [¶¶82, 88: a processor, and memory that stores instructions to perform operations comprising]: 
training, by a computer system, an unsupervised anomaly detection classifier using an unlabeled training data set comprising a plurality of data instances, the training resulting in a trained version of the unsupervised anomaly detection classifier (i.e., unsupervised learning to produce anomaly score); [¶39: classifiers “212” are “trained” unsupervised learning techniques, to identify abnormal responses, training performance metrics evaluated to calculate precision and accuracy of the training, unsupervised classifiers including at least “Isolation Forests” or “autoencoder[s]”, AE, as depicted in ¶37]

classifying, by the computer system, the unlabeled training data set via the trained version of the unsupervised anomaly detection classifier, the classifying generating anomaly scores for the plurality of data instances (i.e., employing unsupervised learning, a machine learning technique that operates on unlabeled data); [¶¶37-38: classifiers “212” use unsupervised learning techniques, to identify abnormal responses, including generation of “anomaly score[s]”, wherein data label classes of abnormal and normal corresponding, of unlabeled data, are categorized]

constructing, by the computer system, a labeled training data set that includes a first subset of data instances from the unlabeled training data set whose anomaly scores are below a first threshold and a second subset of data instances from the unlabeled training data set whose anomaly scores are above a second threshold (i.e., wherein labels provided by an unsupervised learning machine comprise of designations of “normal” and “abnormal”); [¶¶37-38: ]and

Lee2 does not explicitly disclose “supervised learning”, as disclosed by Frean:
training, by the computer system, a supervised anomaly detection classifier using the labeled training data set (i.e., employing an SVM, a supervised learning machine, in learning an optimal hyperplane or decision boundary to separate classes of data); [Pages 11-12: employing a kernel trick based on regularization of parameters to avoid explicit mapping to a higher dimension, “[t]raining time [corresponding to “reduce[d] computation operations”]” of supervised learning machines “reduced” by said trick., said supervised learning machine including a “Support Vector Machine”, SVM]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee to include mechanism(s) [d] as taught by Frean. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate Platt scaling, an apportioning of a probability estimate on classification output labels, resulting in a learning system that not only apportions anomaly scoring thresholds but also confidence measures, to each classification rendered by the learning system – in order to best determine when an update to a learning system, retraining, is necessary. [Pages 12-18]
Regarding claim(s) 2, 9, 16, Lee-Frean as a combination discloses: The method of claim 1, The non-transitory computer readable storage medium of claim 8, The computer system of claim 15. Lee discloses wherein each data instance in the first subset includes a class label indicating that the data instance is normal, and wherein each data instance in the second subset includes a class label indicating that the data instance is anomalous. [¶38: wherein the unsupervised learning machine, including the AE, provide thresholds for determination of normal and “abnormal” or anomalous data]



Regarding claim(s) 3, 10, 17, Lee-Frean as a combination discloses: The method of claim 1, The non-transitory computer readable storage medium of claim 8, The computer system of claim 15. Frean discloses: wherein the training of the supervised anomaly detection classifier using the labeled training data set results in a trained version of the supervised anomaly detection classifier, and wherein the method further comprises: 
receiving an unlabeled query data set comprising another plurality of data instances (i.e., receiving unlabeled samples from an unsupervised learning machine, including an Autoencoder, AE, corresponding to initialization of a supervised learning machine, with the inputs of the AE); [Page 17:receiving, by an “online model”, by “obtaining” from an “offline model [such as an AE]”, data existing from the offline model, and “initiali[zing the online model] with the data] and

classifying the unlabeled query data set via the trained version of the supervised anomaly detection classifier (i.e., employing); [Page 17: training the “parameters of the online model [the supervised learning machine]” and “retrain[ing the online machine] with new data”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee to include mechanism(s) [a]-[b] as taught by Frean. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate Platt scaling, an apportioning of a probability estimate on classification output labels, resulting in a learning system that not only apportions anomaly scoring thresholds but also confidence measures, to each classification rendered by the learning system – in order to best determine when an update to a learning system, retraining, is necessary. [Pages 12-18]
Regarding claim(s) 4, 11, 18, Lee-Frean as a combination discloses: The method of claim 1, The non-transitory computer readable storage medium of claim 8, The computer system of claim 15. Frean discloses: wherein the training of the supervised anomaly detection classifier using the labeled training data set results in a trained version of the supervised anomaly detection classifier, and wherein the method further comprises, subsequently to training the supervised anomaly detection classifier: 
classifying the unlabeled training data set via the trained version of the supervised anomaly detection classifier, the classifying generating a predicted classification and a confidence level for each data instance in the plurality of data instances; [Page 17:receiving, by an “online model”, by “obtaining” from an “offline model [such as an AE]”, data existing from the offline model, and “initiali[zing the online model] with the data]

 updating the labeled training data set based on the generated confidence levels (i.e., updating parameters); [Page 17: training the “parameters of the online model [the supervised learning machine]” and “retrain[ing the online machine] with new data”] and


 re-training the trained version of the supervised anomaly detection classifier using the updated labeled training data set; [Page 17: training the “parameters of the online model [the supervised learning machine]” and “retrain[ing the online machine] with new data”, and wherein, as depicted on page 26, “confidence levels are used to update the first machine learning model [first machine learning model corresponding to the unsupervised learning model] … in addition to updating the second machine learning model [second machine learning model corresponding to the supervised machine learning model]”; see also page 11, which depicts “[t]he online model [a supervised learning machine] … retrain[ing] itself in intervals and with new data based on confidence scores”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee to include mechanism(s) [a]-[c] as taught by Frean. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate Platt scaling, an apportioning of a probability estimate on classification output labels, resulting in a learning system that not only apportions anomaly scoring thresholds but also confidence measures, to each classification rendered by the learning system – in order to best determine when an update to a learning system, retraining, is necessary. [Pages 12-18]





Regarding claim(s) 5, 12, 19, Lee-Frean as a combination discloses: The method of claim 4, The non-transitory computer readable storage medium of claim 11, The computer system of claim 18. Frean discloses [a]: further comprising repeating the classifying, the updating, and the re-training recited in claim 4 until a predefined criterion is met or a predefined iteration limit is reached. [Page 18: “The online model … is retrained with … new data and its existing knowledge once a retraining criterion is met” ] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee to include mechanism(s) [a] as taught by Frean. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate Platt scaling, an apportioning of a probability estimate on classification output labels, resulting in a learning system that not only apportions anomaly scoring thresholds but also confidence measures, to each classification rendered by the learning system – in order to best determine when an update to a learning system, retraining, is necessary. [Pages 12-18]






Regarding claim(s) 6, 13, 20, Lee-Frean as a combination discloses: The method of claim 1, The non-transitory computer readable storage medium of claim 8, The computer system of claim 15. Frean discloses [a]: wherein constructing the labeled training data set comprises, for each data instance in the first and second subsets, adding the data instance's anomaly score as an additional feature of the data instance (i.e., assigning an anomaly score to data). [Page 18]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee to include mechanism(s) [a] as taught by Frean. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate Platt scaling, an apportioning of a probability estimate on classification output labels, resulting in a learning system that not only apportions anomaly scoring thresholds but also confidence measures, to each classification rendered by the learning system – in order to best determine when an update to a learning system, retraining, is necessary. [Pages 12-18]







Regarding claim(s) 7, 14, 21, Lee-Frean as a combination discloses: The method of claim 6, The non-transitory computer readable storage medium of claim 13, The computer system of claim 20. Frean discloses: wherein the training of the supervised anomaly detection classifier using the labeled training data set results in a trained version of the supervised anomaly detection classifier, and wherein the method further comprises: 
receiving an unlabeled query data set comprising another plurality of data instances (i.e., receiving live stream data); [Page 18]

classifying the unlabeled query data set via the trained version of the unsupervised anomaly detection classifier, the classifying resulting in anomaly scores for said another plurality of data instances (i.e., classifying the data based on anomaly scores); [Page 18]


for each data instance in the unlabeled query data set, adding the data instance's anomaly score as an additional feature to the data instance (i.e., providing anomaly scores to the data); [Page 18]and

classifying the unlabeled query data set via the trained version of the supervised anomaly detection classifier (i.e., training and retraining the data set based on retraining criterion); [Page 18]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lee to include mechanism(s) [a]-[d] as taught by Frean. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate Platt scaling, an apportioning of a probability estimate on classification output labels, resulting in a learning system that not only apportions anomaly scoring thresholds but also confidence measures, to each classification rendered by the learning system – in order to best determine when an update to a learning system, retraining, is necessary. [Pages 12-18]













Conclusion
Prior art below made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    3760
    5262
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                            




    
        
            
    

    
        1 See Form 892: WO 2020/185101 A9
        2 Lee discloses the use of support vector machines (SVM) [¶¶37]